690 F.2d 164
82-2 USTC  P 13,500
ESTATE of Mattias Arnold MADSEN, Norma V. Madsen, Executrix,Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 79-7607.
United States Court of Appeals,Ninth Circuit.
Oct. 13, 1982.

Steven Soha, Aiken, St. Louis & Siljeg, Seattle, Wash., for petitioner-appellant.
Robert T. Duffy, Dept. of Justice, Tax Div., Washington, D.C., argued, for respondent-appellee; Gilbert E. Andrews, Dept. of Justice, Tax Div., Washington, D.C., on brief.
Before WRIGHT, FERGUSON, and NORRIS, Circuit Judges.
PER CURIAM.


1
This court's opinion of October 2, 1981, 659 F.2d 897 (9th Cir. 1981) certified the following question to the Supreme Court of Washington:


2
In Washington, is a life insurance policy naming the deceased spouse as the insured and the surviving spouse as the beneficiary and owner, though the premiums were paid out of community funds, the separate property of the surviving spouse?


3
The Washington court's opinion, reported in 97 Wash.2d 792, 650 P.2d 196 (1982), concludes:


4
We hold that RCW 48.18.440(1) does not convert community property life insurance policies into the separate property of the beneficiary spouse.


5
The judgment of the Tax Court herein is affirmed.